The Attorney            General of Texas
                                                               May 17, 1983
JIM MATTOX
Attorney General


                                         Honorable Gibson D. Lewis             opinion No.JM-32
Supreme      Court Building
P. 0. Box 12546
                                         Speaker of the House
Austin, TX. 76711. 2546                  Texas House of Representatives        Re: May a legislator accept a
512,475.2501                             P. 0. Box 2910                        teaching position at a public
Telex    9101674.1367                    Austin, Texas   78711                 institution of higher education
Telecopier     51214750266                                                     if the compensation paid there-
                                                                               for is derived from private
1607 Main St., Suite 1400
                                                                               funds donated to the university
Dallas, TX. 75201-4709
2141742.6944                             Dear Speaker Lewis:

                                             Your letter requesting an opinion of this office reads:
4624 Alberta       Ave.. Suite     160
El Paso. TX.       79905.2793
9151533-3464                                         A member of the Texas House of Representatives
                                                  is interested in a part-time instructor's position
                                                  with a component of the University of Texas
  120 Dallas Ave.. Suite          202
,,ous,on.    TX. 77002.6966
                                                  system. He would be compensated out of private
7131650-0666
                                                  funds donated to the University. I respectfully
                                                  ask your opinion on the following:

606 Broadway,         Suite 312                      May a member of the Texas House of
L”bi7xk.     TX.    79401.3479
                                                     Representatives teach on a part-time basis
6061747.5236
                                                     at a state funded university, if he is
                                                     compensated from private funds donated to
4309 N. Tenth, Suite B                               the university?
McAllen.     TX. 76501.1665
5121662.4547
                                         In a follow-up letter you advise:

200 Main Plaza, Suite 400                            With regard to the above referenced opinion
San Antonio.  TX. 76205.2797                      request it is my understanding that the member of
51212254191                                       the Texas House of Representatives will receive
                                                  compensation from his teaching activities from a
A” Equal      OppOrtunityI                        foundation or institution separate from and
Affirmative     Action     Employer               unconnected with the University of Texas at Tyler.

                                              The concluding sentence of article XVI, section 40, of the Texas
                                         Constitution reads:

                                                  No member of the Legislature of this State may
                                                  hold any other office or position of profit under




                                                                      p. 138
Honorable Gibson D. Lewis - Page 2      (JM-32)




          this State, or the United States, except as a
          notary public if qualified by law.

This language was added in 1972.

     In Attorney General Opinion MW-403 (1981), after noting that a
different construction of the language would render section 40
internally inconsistent, this office concluded that the provision
would not prevent a legislator from holding any additional military
office or soil and water conservation district office. This results
because another part of section 40 specifies that "nothing in this
Constitution" shall be construed to prohibit miZitary officers or
officers of soil and water conservation districts from "holding at the
same time any other office or position of honor, trust or profit."

     If the legislator serves the university strictly as a volunteer,
being neither paid nor formally employed by it, we do not believe this
provision will be violated. The source of the legislator's income
would then be immaterial unless its receipt were conditioned on his
continued assignment by the university. See Educ. Code §§76.01,
76.05, 65.36; Attorney General Opinion MW-3737981).


                             SUMMARY

            A member of the Texas House of Representatives
         -Y   volunteer his services as a part-time
         instructor at a state funded university without
         violating article XVI, section 40, of the Texas
         Constitution.




                                         JIM     MATTOX
                                         Attorney General of Texas




                                     p. 139